Citation Nr: 0800089	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel
INTRODUCTION

The veteran had active duty from March 1970 until September 
1970, and was released to the U.S. Army Reserve (USAR) to 
complete his reserve obligation, terminating in December 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has asserted that his hearing loss and tinnitus 
were caused by his exposure to loud noises during service, as 
well as during his reserve service.  He states that his 
hearing loss is due to machine gun fire and travelling in 
amphibious vehicles.  Although service records have been 
associated with the claims file, his reserve records have not 
been associated with the claims file.  These records may be 
probative to the veteran's claim and should be obtained prior 
to an adjudication of the appeal.  Additionally, all periods 
of active duty for training (ACDUTRA), and inactive duty for 
training (INACDUTRA) during his reserve service has not been 
verified.  This should also be accomplished.

Accordingly, the case is REMANDED for the following actions:

1. Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency to verify all of the 
veteran's periods of active duty, 
ACDUTRA, and INACDUTRA.  Reports of 
retirement points are not helpful in 
this regard.

2.  Obtain all of the veteran's medical 
records from his reserve service.  If 
no service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.  

3.  After the receipt of the requested 
information, examine the record to 
determine if a VA examination, to 
include an opinion, is needed regarding 
the etiology of any hearing loss found.

4.  After the development requested 
above has been completed, the RO should 
again review the record and 
readjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of 
the Case (SSOC) and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



